DETAILED ACTION
This is a notice of allowance in response to the after final response filed 12/16/2021.
	
Status of Claims
Claims 1, 4-6, 10, 11, 14, 15, and 22-27 are pending;
Claims 1, 4, 10, 22, and 27 are currently amended; claims 2, 3, 7-9, 12, 13, and 16-21 have been cancelled; claims 5, 6, and 14 are original; claims 11, 15, and 23-26 were previously presented;
Claims 1, 4-6, 10, 11, 14, 15, and 22-27 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response after Final Action
The after final response filed 12/16/2021 in reply to the Office action mailed 09/28/2021 is hereby entered.

Allowable Subject Matter
Claims 1, 4-6, 10, 11, 14, 15, and 22-27, filed 12/16/2021, are allowed.  The following is an examiner's statement of reasons for allowance (see page 3):
in combination with the rest of the limitations in claim 1.  There is no teaching, motivation, or suggestion, free of hindsight reasoning, to obviously modify Smith with any reference(s) in the current prior art of record, or to obviously combine any references in the current prior art of record, to obtain the invention as a whole as specified in claim 1.  Therefore, claim 1 and claims dependent therefrom (i.e., claims 4-6, 10, 11, 14, 15, and 22-27) are allowable in the Examiner's opinions.
Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Guang H Guan whose telephone number is (571) 272-7828.  The examiner can normally be reached on weekdays (10:00 AM - 6:00 PM).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Muhammad Ijaz/Primary Examiner, Art Unit 3631                                                                                                                                                                                                        
/G. H. G./Examiner, Art Unit 3631